Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claims 1-4 are objected to because of the following informalities:  Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation (see 35 CFR 1.75(i)).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim 3 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Strong (US Pub 2021/0047136 A1).
Regarding claim 3, Strong discloses a shaker table for settling randomly oriented items in a generally rectangular container (paragraph 0005), including 
a pan with a generally horizontal bottom for supporting the container (element 117) and 
an underlying pallet while being shaken (paragraph 0090), 
a main frame for supporting the pan for oscillation in a longitudinal direction (element 125), 
a power drive (paragraph 0064) for shaking the pan, container, and pallet in the longitudinal direction, the power drive being mounted on an auxiliary frame attachable to the main frame (paragraph 0064 and see Fig. 3; elements 105 connecting to an external power drive), 
side restraints limiting lateral movement of the container during shaking movement (elements 116 and 119).
Allowable Subject Matter
Claims 1 and 2 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art discloses a shaker table.  The closest prior art does not disclose or make obvious limiting the vertical height of side restraints parallel to a shaking direction to about 7 inches in conjunction with the other structures in claim 1.
The closest prior art discloses a method of increasing density of parcels.  The closest prior art does not disclose or make obvious limiting the vertical height of side restraints parallel to a shaking direction to about 7 inches in conjunction with the other structures in claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive. 
Rejection under USC 102
Regarding Applicant’s argument,” Regarding claim 3, applicant claims a shaker table with a main frame and an auxiliary frame attachable to the main frame. In the disclosed embodiment the auxiliary frame is attached by the bolt-on brackets 25. Strong neither shows nor suggests a main frame and an auxiliary frame,” the Examiner disagrees.  The Examiner asserts the prior art Strong discloses that actuators 105 are mounted in an auxiliary frame separate from the main frame housing pan 117 (see Figs. 1 and 3 where element 117 is framed in a separate, detachable section compared to elements 105).
Rejection under USC 103
Regarding the rejection of claim 1 under USC 103, the rejection has been withdrawn due to Applicant’s argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.K./Examiner, Art Unit 3653                                                                                                                                                                                                        	
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653